Case 1:19-cv-10751-ADB Document 1-2 Filed 04/18/19 Page 1 of 23
                                                                   62950236
                                                                  Feb 08 2019
                                                                   11:38AM
Case 1:19-cv-10751-ADB Document 1-2 Filed 04/18/19 Page 2 of 23
Case 1:19-cv-10751-ADB Document 1-2 Filed 04/18/19 Page 3 of 23
Case 1:19-cv-10751-ADB Document 1-2 Filed 04/18/19 Page 4 of 23
Case 1:19-cv-10751-ADB Document 1-2 Filed 04/18/19 Page 5 of 23
Case 1:19-cv-10751-ADB Document 1-2 Filed 04/18/19 Page 6 of 23
Case 1:19-cv-10751-ADB Document 1-2 Filed 04/18/19 Page 7 of 23
Case 1:19-cv-10751-ADB Document 1-2 Filed 04/18/19 Page 8 of 23
Case 1:19-cv-10751-ADB Document 1-2 Filed 04/18/19 Page 9 of 23
Case 1:19-cv-10751-ADB Document 1-2 Filed 04/18/19 Page 10 of 23
Case 1:19-cv-10751-ADB Document 1-2 Filed 04/18/19 Page 11 of 23
Case 1:19-cv-10751-ADB Document 1-2 Filed 04/18/19 Page 12 of 23
Case 1:19-cv-10751-ADB Document 1-2 Filed 04/18/19 Page 13 of 23
Case 1:19-cv-10751-ADB Document 1-2 Filed 04/18/19 Page 14 of 23
Case 1:19-cv-10751-ADB Document 1-2 Filed 04/18/19 Page 15 of 23
Case 1:19-cv-10751-ADB Document 1-2 Filed 04/18/19 Page 16 of 23
Case 1:19-cv-10751-ADB Document 1-2 Filed 04/18/19 Page 17 of 23
Case 1:19-cv-10751-ADB Document 1-2 Filed 04/18/19 Page 18 of 23
Case 1:19-cv-10751-ADB Document 1-2 Filed 04/18/19 Page 19 of 23
Case 1:19-cv-10751-ADB Document 1-2 Filed 04/18/19 Page 20 of 23
Case 1:19-cv-10751-ADB Document 1-2 Filed 04/18/19 Page 21 of 23
Case 1:19-cv-10751-ADB Document 1-2 Filed 04/18/19 Page 22 of 23
Case 1:19-cv-10751-ADB Document 1-2 Filed 04/18/19 Page 23 of 23
